Citation Nr: 1706405	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  08-31 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation, greater than 10 percent, for residuals of a left knee arthroscopy. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans' Services


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1981 through March 2006, with the United States Navy. 
This appeal comes to the Board of Veterans' Appeals ("Board") from a May 2007 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Petersburg, Florida (hereinafter Agency of Original Jurisdiction ("AOJ")).

This matter has previously been before the Board.  In a September 2014 Board decision, the issue was remanded to the AOJ so that the Veteran's left knee disability could be evaluated by a VA examiner.  The Veteran was scheduled for a left knee VA examination in October 2014.  Thereafter, in a January 2015 Rating Decision, the AOJ granted service connection for a meniscal tear of the left knee, and assigned a 10 percent evaluation, effective April 1, 2006.  However, the AOJ did not issue a Supplementary Statement of the Case ("SSOC").  Therefore, as the award of a 10 percent disability evaluation does not represent the full benefit sought on appeal, the Board remanded the issue to the AOJ in April 2016, so that an SSOC could be issued.  See 38 C.F.R. §§ 19.9, 19.31 (2016).  The AOJ issued the required SSOC in June 2016, and the matter has been properly returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  Unfortunately, as will be discussed in greater detail below, the Board finds that an additional remand is required.

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  The VA will notify the Veteran if further action is required.


REMAND

The Board recognizes that the Veteran's claim has been remanded several times; however, while the Board sincerely regrets the additional delay, the Veteran's claim must again be remanded in order to ensure that VA has adequately assisted the Veteran in the development of his claim. 

Following the Board's September 2014 Remand, the Veteran was provided a VA examination for his left knee disability in October 2014.  Although this examination was fairly recent and contemporaneous in time, the Board finds the examination was not fully adequate.  Specifically, subsequent to both the October 2014 VA knee examination and the Board's recent April 2016 Remand, the Court of Appeals for Veteran's Claims ("Court") in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  

A review of the claims file reveals that neither the October 2014 VA knee examination, nor any available VA or private treatment records demonstrate range of motion testing for both knees in passive motion, weight-bearing, and nonweight-bearing situations.  In short, at present, none of the medical evidence of record fully satisfies the requirements of Correia and 38 C.F.R. § 4.59.  

Therefore, a new VA knee examination is necessary for the purpose of ascertaining the current severity of the Veteran's service-connected left knee disability.  In order to comply with the Correia case, it is requested that the VA examiner test the range of motion for both knees in active motion, passive motion, weight-bearing, and nonweight-bearing situations.  If such testing cannot be performed, the examiner must explain why such testing could not be performed.

As the appeal is already being remanded for a new VA examination, the Board notes that the Virtual VA e-folder does not contain any recent treatment records for the Veteran's left knee disability.  If the Veteran has received additional relevant VA treatment, these records should be obtained.  The VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. §5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).  Therefore, the AOJ should obtain and associate with the claims file any outstanding VA medical records, assuming they are adequately identified by the Veteran after any necessary clarification.  

Accordingly, the case is REMANDED for the following action:

1. First, the AOJ should obtain any updated treatment records from the Atlanta VA Clinic, and any other VA medical facilities which the Veteran has sought treatment from for his left knee disability.  The AOJ should contact the Veteran if necessary for any clarification required to identify certain records. 

2.  After any additional records are associated with the claims file, the AOJ should secure the appropriate VA knee examination to ascertain the current severity and manifestations of the Veteran's service-connected left knee disability.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examination should include a statement as the effect of the Veteran's service-connected left knee disability on the Veteran's occupational functioning and daily activities.  The VA examiner should provide a complete rationale for any opinions provided.

In particular, in order to comply with the Court's recent precedential decision in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), the VA knee examination must include range of motion testing for both knees in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

If the VA examiner is unable to conduct all the required testing or concludes that certain aspects of the required testing are not necessary or are not relevant for the knees, he or she should clearly explain why that is so.

3.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA knee examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA knee examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled VA knee examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claim for an increased initial rating of the Veteran's left knee disability.  If the benefit sought is not granted, the AOJ must then issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




